department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division date w0y 2b contact person h ein identification_number telephone number co dear sir or madam this is in response to a letter dated date which requested certain rulings with respect to a proposed transfer of all of the assets of b to c d and e b and c are exempt under sec_501 of the internal_revenue_code and are classified as private_foundations under sec_509 we have determined that d and e are tax-exempt under sec_501 of the code and are classified as private_foundations under sec_509 in separate correspondence ' the charitable interests and management strategies of the trustees of b have diverged in recent years and they currently are interested in supporting different charities and adopting different management strategies in order to resolve these differences the directors of b have proposed to reorganize by transferring percent of its assets to c percent to d and percent to e to as the spin-off distributions for the purpose of this ruling_request these proposed asset transfers are referred b currently has outstanding pledges in the amount of x these pledges will be paid_by date after the pledges have been paid b will distribute its remaining assets in a final distribution to c d and e in equal shares and undergo a voluntary termination of its private_foundation_status under sec_507 of the code for the purpose of this ruling_request these distributions are referred to as the final distributions d and e would be effectively controlled by the same trustees who controlled b following the transfer c b has never notified the service in the past that it intends to terminate its private_foundation_status nor has b ever received notification thai its status as a private_foundation has been terminated furthermore b has not committed willful repeated acts or failures to act or a willful and flagrant act or failure to act giving rise to liability for tax under chapter sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_507 of the code and the regulations to sec_507 sets forth rules applicable to terminating foundations the internal_revenue_service in revrul_2002_28 2002_20_irb_941 copy attached has issued guidance on the filing obligations and tax issues that arise when a private_foundation transfers all of its assets to one or more other private_foundations under sec_507 of the code the rev_rul presents three situations in which a private_foundation transfers all of its assets to one or more private_foundations in situation one the foundation under a plan of dissolution distributes all of its remaining assets in equal shares to three other private_foundations in situation two the trustees of a private_foundation trust create a not-for-profit corporation to carry on the trust’s charitable activities which the trustees have determined can be more effectively accomplished by operating in corporate form all of the trust’s assets and liabilities are transferred to the not-for-profit corporation in situation three two private_foundations transfer all of their assets and liabilities to a newly formed private_foundation in the rev_rul the service has ruled that a private_foundation that transfers all of its assets to one or more private_foundations in a transfer described in sec_507 is not required to notify the manager exempt_organizations determinations tax exempt government entities that it plans to terminate its private_foundation_status under sec_507 the ruling further states that if the private_foundation does not provide notice and does not terminate it is not subject_to termination_tax under sec_507 if the private_foundation provides notice and terminates then it is subject_to the tax however if the private_foundation has no assets on the day it provides notice the sec_507 tax will be zero the rev_rul gives detailed information as to the applicability of the excise_taxes imposed by sections of the code the ruling further provides that a private_foundation that has disposed of all its assets and terminates its private_foundation_status must file a form pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return a private_foundation that has disposed of all its assets and does not terminate its private_foundation_status must file a form_990-pf for the tax_year of the disposition and must comply with any expenditure_responsibility reporting obligations on the return but does not need to file returns in the following tax years if it has no assets and does not engage in any activities activities in later years it must resume filing form_990-pf for those years if the private_foundation receives additional assets or resumes our evaluation of the facts and circumstances in your ruling_request indicates that the transfer of b’s assets to c d and e would be similar to the facts and circumstances described in situation one of the rev_rul under the facts described the foundations would not be subject_to tax under sec_507 and sections of the code accordingly based on the information furnished and the code and regulations as interpreted in revrul_2002_28 we rule as follows that both the spin-off distributions and final distributions will qualify insofar as b is concerned as transfers of assets described in sec_507 of the code and will neither result in the termination of b's private_foundation_status under sec_507 nor subject b to the tax imposed by sec_507 that c d and e will not be treated as newly created organizations as a result of b's spin-off distributions or final distributions that neither the spin-off distributions the final distributions nor the combination of the spin-off distributions and the final distributions will constitute either a willful flagrant act or failure to act or one of a series of willful repeated acts or failures to act giving rise to liability for tax under chapter of the code that neither the spin-off distributions nor the final distributions will be a taxable_expenditure by b under sec_4945 of the code and that b will not be required to exercise expenditure_responsibility under sec_4945 and sec_4945 with respect to such transfers that b and its disqualified persons will neither be deemed to have engaged in an act of self-dealing under sec_4941 of the code nor be subject_to any_tax under sec_4941 through of the code as a result of the formation of d and e and the spin-off distributions and the final distributions that the spin-off distributions and the final distributions may be counted toward satisfaction of b's minimum distribution_requirements under sec_4942 of the code to the extent the transfers meet the requirements of sec_4942 that the legal accounting and other expenses_incurred by b c d and e in connection with this ruling_request and effectuating the spin-off distributions and the final distributions will not constitute taxable_expenditures pursuant to sec_4945 and will not be considered qualifying distributions under sec_4942 that the spin-off distributions and final distributions will not result in the imposition of any other taxes under the code that the spin-off distributions and the final distributions will not affect the tax-exempt status under sec_501 of the code of b c d and e that at such time as b makes its final distributions and notifies the service at least one day after the final distributions that it intends to terminate its private_foundation_status under sec_507 of the code b's status as a private_foundation will be terminated and no tax will be due pursuant to sec_507 of the code or any other provision of the code because b will have no assets as of its notice of termination that at such time as b makes its final distributions and notifies the service that it intends to terminate its private_foundation_status under sec_507 of the code neither the preparation and or filing of any final accounting or other documents required by state law in winding up dissolution and termination of b will result in imposition of tax under sec_507 of the code or any other provision of the code we are informing the te_ge office of this action please keep a copy of this ruling in your organization’s permanent records this ruling is directed only to the organization that requested it sec_6110 of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely sle ty to cl bectee gerald v sack manager exempt_organizations technical group
